Opinion issued November 21, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01037-CR
____________

ROGER ANTHONY RAMIREZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 850480



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on May 24, 2001.  On September 16, 2002, appellant filed a
pro se notice of appeal.  On September 17, 2002, he filed a pro se motion for new
trial.
	The motion for new trial was untimely because it was not filed within 30
days after sentencing.  See Tex. R. App. P. 21.4(a).  An untimely motion for new trial
does not extend the deadline for filing notice of appeal.  Mendez v. State, 914 S.W.2d
579, 580 (Tex. Crim. App. 1996).  However, even if the motion for new trial had been
timely filed, it would have extended the time for filing notice of appeal only from 30
days after imposition of sentence to 90 days after imposition of sentence.  In other
words, appellant's notice of appeal would have been due on August 22, 2001, had the
motion for new trial been timely filed.  Because it was not, the deadline for filing
notice of appeal was 30 days after the imposition of sentence.  In this case, the
deadline was Monday, June 25, 2001 because the thirtieth day fell on a weekend.  See
Tex. R. App. P. 4.1(a), 26.2(a)(1).
	Appellant's notice of appeal, filed on September 16, 2002, was more than
one year late.  We therefore dismiss the appeal for lack of jurisdiction.  Slaton v.
State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996).
 All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.